Citation Nr: 0031666	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for high 
blood pressure and a heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1963.

This matter arises from an August 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  In August 1997, the RO denied the veteran's claim for 
service connection for high blood pressure and a heart murmur 
on the basis that there was no evidence of either condition 
during service, and no evidence linking a current diagnosis 
to active service; the veteran failed to appeal that 
determination.

2.  Evidence received since the RO's August 1997 decision is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the appellant's claim of 
entitlement to service connection for high blood pressure and 
a heart murmur.  


CONCLUSION OF LAW

1.  The August 1997 rating decision which denied the 
veteran's claim of entitlement to service connection is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been received since the 
August 1997 rating decision, and the veteran's claim of 
entitlement to service connection for high blood pressure and 
a heart murmur has not been reopened.  38 U.S.C.A. § 5108 
(West 1991), 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1997, the veteran filed a claim requesting 
service connection for high blood pressure and a heart 
murmur.  He asserted that the conditions were present in 1963 
at the time of his separation from service.  The RO denied 
the veteran's claim in August 1997 on the basis that there 
was no medical evidence of either hypertension or a heart 
murmur during service.  The RO also found that while the 
veteran had a current diagnosis of hypertension which was 
noted in January 1997, it was too remote from the September 
1963 date of separation to be linked to service.  Moreover, 
the RO noted, the veteran's separation examination report 
showed no evidence of hypertension and the clinical examiner 
specifically reported no history of hypertension or heart 
disease.  The veteran was notified of the RO's decision in 
August 1997, and he was advised of his appellate rights.  He 
failed to appeal the RO's determination.

The evidence before the RO at the time of the August 1997 
decision included service medical records and VA outpatient 
records covering the period from January to May 1997.  The 
service medical records were completely devoid of complaints 
or clinical findings regarding high blood pressure, heart 
murmur, or any heart related disability.  The veteran was 
evaluated for tuberculosis in February 1962, but there was no 
active disease found, and no complaints related to any heart 
condition.  The veteran's pre-induction (1960), induction 
(1961), and separation (1963), physical examination reports 
reflect no abnormalities with regard to blood pressure 
readings.  An August 1963 electrocardiogram performed prior 
to separation was within normal limits.  Indeed, as noted 
above, the veteran's separation examination report of 
September 1963 noted that the veteran had no history of 
hypertension or heart disease.  

The VA outpatient reports from January to May 1997 show 
diagnosis and treatment of diabetes, and treatment for sinus 
problems, with notations of a history of hypertension.  
However, there is no indication of when the hypertension was 
initially diagnosed, and no evidence to link the condition to 
service.  There is no diagnosis of a heart murmur.

In December 1998, the veteran requested that his claim for 
service connection for high blood pressure and a heart murmur 
be reopened.  He reported that high blood pressure and a 
heart murmur were discovered at the time of his separation 
from service.  He further reported that his conditions had 
increased in severity to such an extent that he had undergone 
bypass surgery.  The RO found that the veteran had not 
submitted new and material evidence to reopen his claim.  
This appeal followed.

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

The evidence submitted in conjunction with the veteran's 
request to reopen his claim consisted solely of VA outpatient 
treatment records covering the period from May 1997 to 
October 1999.  In reviewing this evidence, the Board 
concludes that the veteran has failed to reopen his claim.  
While the VA outpatient records are new, in that they have 
not been previously considered, they are not relevant to show 
that the veteran's hypertension had its onset during service 
or within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  The records show treatment for 
multiple conditions, including coronary artery bypass 
grafting of three coronary vessels in October 1998, but none 
of the diagnosed conditions are shown to be related to 
service.  Thus, while the outpatient records show a clear 
diagnosis of hypertension and coronary artery disease, they 
offer nothing to establish a nexus to service.  In addition, 
there is no diagnosis of a heart murmur in any of the records 
associated with the claims file.  Notwithstanding the 
veteran's assertion that he was told he had high blood 
pressure and a heart murmur at separation, there is no 
medical evidence to support his statement.  His own report of 
what a physician stated is too attenuated and inherently 
unreliable to constitute medical evidence sufficient to 
reopen his claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Moray v. Brown, 5 Vet. App. 211, 214 (1995). 

Accordingly the Board finds that there has been no evidence 
submitted, which by itself, or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Thus, it follows that the claim for service connection for 
high blood pressure and a heart murmur has not been reopened.  
The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to reopen his claim 
for service connection.  See Graves v. Brown, 8 Vet. App. 
522, 524-525 (1996); Robinette, supra. 


ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for high blood 
pressure and a heart murmur, the appeal is denied.



		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


